Citation Nr: 1426078	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as heart murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The appellant served on active duty for training from May 1975 to August 1975 and from November 21, 1995, to November 30, 1995.  She was a member of the Army National Guard from November 1975 to November 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

When this claim was before the Board in October 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The appellant seeks entitlement to service connection for coronary artery disease, which she contends began in service.  

The appellant's service treatment records (STRs) are negative for complaints or treatment for a heart disorder in service.  Private medical records show that she was evaluated in March 2004 for chest pain and found to have coronary artery disease.  Later medical evidence of coronary artery disease is also of record.

In August 2009, the appellant reported receiving heart treatment in June 1975 from a doctor in Fort Jackson, South Carolina, while in basic training.


In October 2012, the Board remanded the claim for an examination and medical opinion on whether the appellant's coronary artery disease was related to service, specifically a claimed in-service diagnosis of a heart murmur.  In December 2012, a VA examiner opined that appellant's coronary artery disease was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner noted a review of the claims file and that there were no complaints of chest pain or shortness of breath noted.  Further the VA examiner found that there was no evidence to suggest heart disease originated in service.

After reviewing the December 2012 VA examination report, the Board has determined that the originating agency did not substantially comply with the October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the December 2012 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The October 2012 VA examiner failed to provide an opinion with adequate supporting rationale as to whether the appellant's coronary artery disease was incurred in, or is otherwise related to active military service.  Specifically, the examiner failed to comment on the appellant's competent statements that she experienced shortness of breath in basic training and was found to have a heart murmur while in basic training.  

The Board also finds that the duty to assist the appellant has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. §§  5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In April 2013, the appellant indicated that more medical records in support of the claim were located at the Raleigh, North Carolina, Military Entrance Processing Station.  No attempt has been made to obtain the military treatment records.  These treatment records could be supportive of the claim on appeal.  Therefore, further development to obtain those records is in order.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records. 

The RO or the AMC must contact the Military Entrance Processing Station located in Raleigh, North Carolina or any other possible custodian of pertinent service treatment records, to obtain all available, outstanding service treatment records for the appellant.  Development to obtain the records should continue until the records are obtained or it is determined that further development would be futile.  If the records are not obtained, the efforts to obtain the records should be documented in the record.

2. Then, the appellant should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of her coronary artery disease.  
The claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the physician.  A notation to the effect that this record review took place should be included in the report of the physician.

Following the review of the appellant's pertinent medical history and the examination, the physician should state an opinion as to whether there is a 50 percent or better probability that the appellant's coronary artery disease began during service or is otherwise etiologically related to her active service.  The examiner is directed to specifically comment on the statements that the appellant experienced shortness of breath and was found to have a heart murmur in service.  For purposes of the opinion, the physician should assume that the appellant is a credible.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. The appellant must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the appellant fails to report for any scheduled examination.  The appellant is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

